Citation Nr: 0838239	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
polycystic kidney disease.

2.  Entitlement to an increased initial rating for anemia, 
currently rated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to March 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which adjudicated the issues on appeal.  
The matters were previously before the Board in June 2007 at 
which time they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for her service 
connected anemia based upon treatment received after her 
August 2007 VA examination.  Unfortunately, though the 
veteran requested that VA obtain her updated records for 
consideration, the records were not associated with the 
claims file.  The veteran also contends that she is entitled 
to a temporary total rating for the duration of her hospital 
treatment related to this service connected disability.  This 
issue is not before the Board and should be addressed by the 
RO.  

Since VA failed to obtain VA treatment records subsequent to 
the August 2007 VA examination, and since VA has a duty to 
assist the veteran with obtaining medical records, the Board 
finds that a remand is necessary.

The Board notes that the claim of entitlement to a TDIU is 
inextricably intertwined with the claims for an increased 
rating for polycystic kidney disease and anemia since the 
grant of an increased rating may bear significantly on the 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service- 
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.

The veteran filed her claim for an increased rating for 
polycystic kidney disease in May 2006.  In a recent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant inter alia that to substantiate 
an increased rating claim the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and that the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, neither the July 2006 VCAA notice nor 
subsequent RO correspondence appear to conform to the 
requirements as set forth in Vazquez-Flores.  On Remand, the 
veteran must be afforded a corrective VCAA notice letter that 
conforms to the Court's decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, the veteran should be 
informed of the criteria necessary for entitlement to a 
higher disability rating for her polycystic kidney disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO should fulfill all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475.  In particular, 
compliance should be ensured with VA's 
obligations under the VCAA as interpreted 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Specifically, inform the 
veteran of the criteria necessary for 
entitlement to a higher disability rating 
for her polycystic kidney disease.  A copy 
of this notification must be associated 
with the claims folder.

2.  The RO should secure any additional VA 
treatment records relevant to the issues 
on appeal dated from December 2006 to the 
present.

3. Thereafter, the RO should readjudicate 
the issues on appeal.  If either of the 
determinations remains unfavorable to the 
veteran, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




